Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on May 23, 2022. Claims 1-6, 8-15, 31-41, 43-49 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crests (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In view of the response filed on 5/23/2022 the objections made against the specification in the office action of 1/27/2022 have been withdrawn. 

Claim Objections
In view of the amendment filed on 5/23/2022 the objections made against the claims in the office action of 1/27/2022 have been withdrawn. 
Claims 9-10, 12-14,32-33,40 and 46 are objected to because of the following informalities: Claim 9 recites “facing outboard relative to the cochlear electrode array” which should recite something similar to –facing towards an outside of the cochlear electrode array-- in order to clarify what applicant is claiming and to avoid any confusion with terminology related to a ship or aircraft. Claim 46 recites “extending about”, the claim should be amended to recite something similar to –barriers extending around the respective electrode contacts on the outside of the carrier member—or – barrier extending about a perimeter of the respective electrode contacts on an outside of the carrier member-- in order to provide further clarification that it is the electrode contact and not the electrode carrier that the barrier extends. Claims 10,12-14,32-33 and 40 directly or indirectly depend from claim 9 and are also objected to for the reasons stated above regarding claim 9. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 5/23/2022 clarifying the language of several claims the 112 rejections made against several claims in the office action of 1/27/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 31,33, 37, 41,43-47 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “the electrode array is made up of components” it is unclear whether applicant is referring to the components recited within claim 9 or attempting to claim additional components, clarification is required. It is suggested to recite which components of the electrode array applicant is referring to, clarification is required. Claim 31 recites “an electrode contact and an electrode carrier member” (lines 2-3) which recites a singular electrode contact and then recites “all electrode contacts supported by the electrode carrier member” (line 8), which recites multiple electrode contacts being present on the electrode carrier member, it is unclear how many electrode contacts applicant is attempting to claim, clarification is required. Claim 31 recites “all electrode contacts supported by the electrode carrier member have the barriers extending about the respective electrode contacts…” it is unclear which barriers applicant is referring to since “a barrier” has been previously recited. Does applicant mean that all electrode contacts supported by the electrode carrier member have a barrier extending about the respective electrode contact? clarification is required. Claim 31 recites the limitation "the barriers" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 33 recites “ respective areas above respective electrode contacts ” which is unclear which electrode contacts of the “plurality of electrode contacts” (claim 9) applicant is referring to when stating “respective electrode contacts”, Is applicant stating that each of the respective electrode contacts recited within claim 9 are free of overhang by the barriers? clarification is required. It is suggested to specify which electrode contacts applicant is referring to when reciting “respective electrode contacts”. Claim 37 recites “the electrode array is made up of components” it is unclear whether applicant is referring to the components recited within claim 15 or attempting to claim additional components, clarification is required. It is suggested to recite which components of the electrode array applicant is referring to, clarification is required. Claim 43 recites “the electrode array made up of components” it is unclear whether applicant is referring to the components recited within claim 31 or attempting to claim additional components, clarification is required. It is suggested to recite which components of the electrode array applicant is referring to, clarification is required. Claim 46 recites “all electrode contacts have the barriers extending about the respective electrode contacts…” it is unclear which barriers applicant is referring to since “a barrier” has been recited within claim 1 from which claim 46 depends, clarification is required. Claim 49 recites “at least three of the tissue, the barrier, the electrode contact or the carrier..”, which only recites three things therefore it is unclear why applicant states at least three since only three components are recited. Does applicant mean so that at least the tissue, the barrier and the electrode contact form..., clarification is required. Claims 41,43-45 and 47 directly or indirectly depend from claim 31 and are also rejected to for the reasons stated above regarding claim 31.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31, 45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0073520 to Strahl et al. (Strahl) (previously cited). 
In reference to at least claim 31
Strahl teaches a cochlear implant electrode with liquid metal alloy which discloses an implantable stimulating assembly (e.g. cochlear electrode array, 110, Figs. 1,3-4), comprising: an electrode contact (e.g. electrode contacts 112 and 403, Figs. 1, and 3-4, each electrode contact may be a conductive metal surface embedded in an opening in the outer seal at the terminal end of an electrode wire, para. [0014],[0027]); an electrode carrier member (e.g. implantable array carrier 300, Fig. 3), a barrier extending around the electrode contact on an outside of the carrier member (e.g. flexible outer seal 202 and 402 which surround the electrode contact 403, Figs. 3-4), wherein the area immediately above the electrode contact is exposed to an outside of the electrode carrier member (e.g. nothing is above the electrode contact 403, Figs. 3-4), all electrode contacts supported by the electrode carrier member have the barriers extending about respective electrode contacts on the outside of the carrier member (e.g. the outer seal 202 and 402 surround the electrode contact 403, Figs. 3-4, each electrode contact may be a conductive metal surface embedded in an opening in the outer seal at the terminal end of an electrode wire, para. [0014],[0027]).
In reference to at least claim 45
Strahl discloses the electrode carrier member has a generally rectangular outer cross-section lying on a plane normal to a longitudinal axis of the carrier member (e.g. implantable array carrier 300, Figs. 3-4); and the barrier has a cross-section lying on a plane normal to the longitudinal axis that has a top surface that is flat in a relaxed state (e.g. flexible outer seal 202 and 402 which surround the electrode contact 403, Figs. 3-4).
In reference to at least claim 47
Strahl discloses there are a plurality of electrode contacts supported by the electrode carrier member (e.g. multiple electrode contacts electrode contacts 112 and 403 are supported by the carrier member, Figs. 1 and 3-4). 

Claim(s) 31, 44 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0288468 to Dadd et al. (Dadd). 
In reference to at least claim 31
Dadd teaches a drug-delivery accessory for an implantable medical device which discloses an implantable stimulating assembly (e.g. cochlear electrode array, 240, Fig. 3A), comprising: an electrode contact (e.g. electrode contacts 250, Fig. 3A), an electrode carrier member (e.g. implantable array carrier 220, Fig. 3A), a barrier extending around the electrode contact on an outside of the carrier member (e.g. multi-ring sleeve 387, Fig. 3A), wherein the area immediately above the electrode contact is exposed to an outside of the electrode carrier member (e.g. nothing is above the electrode contact 250, Fig. 3A), all electrode contacts supported by the electrode carrier member have the barriers extending around respective electrode contacts on the outside of the carrier member (e.g. the multi-ring sleeve extends around respective electrodes 250 on an outside of the electrode carrier member, Fig. 3A, para. [0052], [0064]-[0066], [0068]). 
In reference to at least claim 44
Dadd discloses the electrode carrier member has a generally rectangular outer cross-section lying on a plane normal to a longitudinal axis of the electrode array carrier member (e.g. electrode contact 250 has a generally rectangular outer cross-section, Figs.3A-3B).; and the barrier has a cross-section lying on a plane normal to the longitudinal axis that has a top surface that is curved in a relaxed state (e.g. the multi-ring sleeve “barrier” has a cross-section lying on a plane normal to the longitudinal axis that has a top surface that is curved in a relaxed state, Figs.3A-3B). 
In reference to at least claim 47
Dadd discloses there are a plurality of electrode contacts supported by the electrode carrier member (e.g. multiple electrode contacts 250 are supported by the carrier member, Fig.3A). 

Claim(s) 31, 45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0287689 to Debruyne et al. (Debruyne). 
In reference to at least claim 31
Debruyne teaches a cochlear implant drug delivery device which discloses an implantable stimulating assembly (e.g. cochlear electrode array, 20, Fig. 1, 17), comprising: an electrode contact (e.g. electrode contacts 132, Fig. 17), an electrode carrier member (e.g. implantable array carrier carrying electrode contact 132, Fig. 17), a barrier extending around the electrode contact on an outside of the carrier member (e.g. impregnated portions 170 “barriers” disposed around electrode 132, Figs. 17, para. [0214]), wherein the area immediately above the electrode contact is exposed to an outside of the electrode carrier member (e.g. nothing is above the electrode contact 132, Fig. 17), all electrode contacts supported by the electrode carrier member have the barriers extending around respective electrode contacts on the outside of the carrier member (e.g. the impregnated portions 170 extend around respective electrodes 132 on an outside of the electrode carrier member, Fig. 17, para. [0214]). 
In reference to at least claim 45
Debruyne discloses the electrode carrier member has a generally rectangular outer cross-section lying on a plane normal to a longitudinal axis of the carrier member (e.g. electrode contact 132 has a generally rectangular outer cross-section, Fig. 17) and the barrier has a cross-section lying on a plane normal to the longitudinal axis that has a top surface that is flat in a relaxed state (e.g. impregnated portion 170 has a cross-section lying on a plane normal to the longitudinal axis that has a top surface that is flat in a relaxed state, Fig. 17).
In reference to at least claim 47
Debruyne discloses there are a plurality of electrode contacts supported by the electrode carrier member (e.g. multiple electrode contacts 132 are supported by the carrier member, Fig. 17). 

Allowable Subject Matter
Claims 1-6,8,11,15,34-36,38-39 and 48 are allowed. Claims 9-10, 13-14,32 and 40 would be allowable if amended to overcome the objections above. 
The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest a barrier extending around an electrode contact on an outside of the carrier member, wherein the barrier is configured to be urged against tissue of a recipient so that at least the tissue, barrier and the electrode contact form a closed volume and the barrier is configured to inhibit a flow of body fluids from outside the barrier to inside the barrier when the barrier is urged against the tissue or barriers configured to be squished against a wall of the cochlea so that the barriers form seals between the electrode contacts and the ambient environment, respectively in combination with the other claim limitations. Further, the prior art does not teach or reasonably suggest a perimodiolar electrode array that includes plurality of barriers, wherein respective barriers of the plurality of barriers surround respective electrode contacts of the plurality of contacts of the array of contacts, wherein the respective electrode contacts have respective surfaces facing towards an outside of the cochlear electrode array that are located below crests of the respective barriers surrounding the respective electrode contacts and the barriers prevent the electrode contacts from contacting the cochlea, respectively in combination with the other claim limitations. The closest prior art includes WO 2015/034981 to Jolly et al. (previously cited) which teaches hydrogels around an electrode contact, US 2015/0073520 to Strahl et al. (Strahl) (previously cited) which teaches an outer seal around an electrode contact, US 2011/0288468 to Dadd et al. which teaches a multi-ring sleeve around electrodes contacts and US 2006/0287689 to Debruyne et al. which teaches an impregnated portion around electrode contacts but the prior art does not teach or reasonably suggest a barrier extending around an electrode contact on an outside of the carrier member, wherein the barrier is configured to be urged against tissue of a recipient so that at least the tissue, barrier and the electrode contact form a closed volume and the barrier is configured to inhibit a flow of body fluids from outside the barrier to inside the barrier when the barrier is urged against the tissue or a perimodiolar electrode array that includes a plurality of barriers, wherein respective barriers of the plurality of barriers surround respective electrode contacts of the plurality of contacts of the array of contacts, wherein the respective electrode contacts have respective surfaces facing towards an outside of the cochlear electrode array that are located below crests of the respective barriers surrounding the respective electrode contacts and the barriers prevent the electrode contacts from contacting the cochlea

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9,15 and 31 have been considered but are moot since many of the rejections have been withdrawn in view of the claim amendments. Further, the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding claim 31, Strahl discloses an implantable stimulating assembly (e.g. cochlear electrode array, 110, Figs. 1,3-4), comprising: an electrode contact (e.g. electrode contacts 112 and 403, Figs. 1, and 3-4, each electrode contact may be a conductive metal surface embedded in an opening in the outer seal at the terminal end of an electrode wire, para. [0014],[0027]); an electrode carrier member (e.g. implantable array carrier 300, Fig. 3), a barrier extending around the electrode contact on an outside of the carrier member (e.g. flexible outer seal 202 and 402 which surround the electrode contact 403, Figs. 3-4), wherein the area immediately above the electrode contact is exposed to an outside of the electrode carrier member (e.g. nothing is above the electrode contact 403, Figs. 3-4), all electrode contacts supported by the electrode carrier member have the barriers extending about respective electrode contacts on the outside of the carrier member (e.g. the outer seal 202 and 402 surround the electrode contact 403, Figs. 3-4, each electrode contact may be a conductive metal surface embedded in an opening in the outer seal at the terminal end of an electrode wire, para. [0014],[0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7,949,412 to Harrison et al. which teaches a coated electrode array having uncoated electrode contacts which discloses bumps or humps being located between electrode contacts on an array. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792